June   4, 1970


Honorable Kenneth Bain, Jr.
County Attorney
Floyd County
Floydada, Texas
                        Opinion NO. M- 645

                          Re:   At an election held in the
                                Lbckney Independent School
                                Distriat in Floyd County,
                                Texas, for the election of
                                the County School Trustee
                                at large and for the
                                County School Trustee for
                                the precinct in which the
                                Lockney Independent School
                                Distri~ctis located, who
                                pays for the expense of
                                purchasing the election
                                supplies and the fees of
                                the election judge and
                                clerks for holding the
Dear Sir:                       election?

          your letter of recent date requests our opinion
on the above question.

          The applicable statutes are to be found in
the Texas Education code, enacted by the 61st Legislature.
Regular Session, 1969, and in the Election Code of the
State of Texas, enacted by the 52nd Legislature, Regular
Session, 1951.




                           -3087-
                                                                .   .   ._




Honorable Kenneth Bafn, Jr., page 2 (M-645)


           Article 17,03(b)   the   Education Code reads as
follows:

          "Election officers appointed to hold
     the election for district trustees in each
     school district shall hold the regular
     election for county school trustees or
     county board members."

          This statute clearly provides that the officials
charged with holding the school district election shall
also hold the election for county trustees, and we think
the statute necessarily implies that the officials are
to be eampenoated solely by the district.

          With respect to the expenses incurred for supplies,
we refer you to Attorney General"6 opinion No. O-943 (1939).
That opinion was based upon an interpretation of articles
of the Civil Statutes that have been in substance incor-
porated into the Texas Education Code, and held that the
election supplies used in the election of county school
trustees should be paid for out of the available main-
tenance funds belonging to the school district in which
the election is held. We think this holding is still
applicable to your inquiry concerning the expanse incurred
for supplies.

          The election under discussion is clearly a school
election. There is explicit authority to the effect that
the supplies are to be paid for by the school district
rather than by the county in Article 7,12 of the Election
Code, which reads in part as follows8

          "~11 expanses incurred in furnishing the
     supplies, ballots, and booths in any general
     or special election shall be paid for by the
     county, except costs in municipal and school
     electiona."




                         -3088-
Honorable Kenneth Bain, Jr., page 3 (M-645)



                   SUMMARY
                   -------

          Blection officers appointed to hold the
          election for district school trustees
          in each school district shall hold the
          regular election for county school
          trustees or county school board members.
          Such election officials shall be com-
          pensated solely by the school district.
          and the district shall pay out of its
          available maintenance fund for the
          election supplies used in conducting
          the election for county school trustees
          or county school board members.




                                      C.   M AR T I N




Prepared by James S. Swearingen
Assistant Attorney General

APPROVED:
OPINION CCUWITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Glenn Brown
William J. Craig
Malcolm Smith
Fisher Tyler

MEADB F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WRITE
First Assistant
                             -3089-